department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure dollar_figure tax_exempt_and_government_entities_division date date legend d i o l o l m i m i m i z i k i f k i t d i o i x i k n i company individual individual individual individual individual date date company individual city company program date state address dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issue do you fail to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code due to the commercial nature of your activities yes for the reasons described below do you fail to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code as your activities constitute a substantial non-exempt purpose yes for the reasons described below facts you were incorporated in y on x individuals b c d e and f are listed as your officers with individual b as your ceo and director your will operate a coffeehouse with the goal of providing the local community with a social and entertaining atmosphere where people can meet each other in a safe warm and comfortable environment a separate but related church entity will be run out of the coffeehouse you hope to assist the church to be seen as a church body truly concerned for the community and that practically seeks to address the community’s concerns where it can you will channel resources into local and international charities in order to help make our world a better place and gain a hearing for sharing god's love your coffeehouse will be a multimedia café that serves as the primary connection point for the surrounding community it will provide a relaxing community-focused neighborhood- centered place with freshly roasted international coffee specialty coffee drinks good books free wi-fi access and tv screens you will accomplish your mission in the following manner coffee - coffeehouse will serve gourmet coffee and tea the beverages will be of the utmost quality and excellence people in your community will seek you out because they will know you offer the best coffee in the area as well as providing a great ambiance to enjoy their coffee warm and welcoming will be the feel of the coffeehouse as you seek to interact with your community local community needs - you will donate resources to local charities and non-profit organizations like food pantries and clothes closets you will raise awareness of need in the local community and think of creative ways in providing for that need some examples of resources provided would include proceeds from coffee sales benefit concerts food drives etc you will seek out opportunities to positively impact and make better your community international needs - examples of this kind of aid would be digging wells in countries that need fresh drinking water and malaria nets for communities to prevent an aids hiv outbreak you want to help bring awareness of global issues and needs in order to bring about tangible ways to help resource and eliminate these concerns seminars - the coffeehouse will provide a forum where many different topics are covered in order to help people better understand their lives and purpose such seminar topics will be finances marriage parenting work etc you will provide these seminars for the community in order to help bring health and healing to people who would benefit from these varieties of topics community hub - all these activities act to bring the community together at the coffeehouse and help provide them a space to meet each activity is headed up by their own leadership group such as youth - youth groups and other youth-oriented programs will be able to use the facilities for whatever they'd like home ownership associations hoa groups - hoa groups are always looking for a place to hold their quarterly meeting and you will provide a warm and relaxed environment for them to have their meetings church groups - the coffee house will be big enough for churches to use for worship services and whatever other meetings they desire to have charities - work with local charities and provide space for them to hold meetings or events for their causes office space - a portion of the facilities will have a couple of offices in it to serve local churches or businesses for smaller needs tutoring - you will provide a place where students of all ages can be tutored by licensed teachers in your area this location would serve as a central meeting place for tutoring to take place pop culture discussion group - will also engage the community with dialogue about current cultural trends in movies music and literature revenue will be mainly from gross_receipts generated through the operation of the coffeehouse but you do expect some outright donations you project approximately dollar_figure occupancy expenses related to the operation of the coffeehouse you project approximately eight percent of expenses will go towards charitable distributions pof income for your first few years expenses will cover primarily salaries and ___ the coffeehouse will be open daily from 6am-2pm and in the evenings based upon scheduling specific events you eventually want to be open from 6am-10pm the coffeehouse will initially employ three baristas all part-time with pay ranging from dollar_figure hr to dollar_figure hr based upon experience each of the baristas will primarily make coffee and tea drinks provide great customer service and look after the cleanliness of the coffeehouse your menu will include a variety of coffee tea and pastries with prices ranging from dollar_figure to dollar_figure per item events can be scheduled anytime during the day or evening space will be available for artists musicians weddings special parties hoa meetings etc you provided a brochure titled m coffeehouse with a buy one drink get one free card attached with the following you are invited to a new neighborhood coffeehouse e gourmet locally roasted coffee from p e free wi-fi and comfortable seating - relax read or chat at the bar ea community environment - great for work or social gatherings e live music during the evenings - new local artists are welcome e kid friendly - enjoy a latte and let the kids enjoy our playroom e proceeds of every cup sold goes back to local charities and community aide organizations - q never tasted so good the brochure stated your location as z other items provided include one gift certificate of dollar_figure one coffee card buy coffees and get free and a business card with individual b’s name and title as director with telephone number and email address that included your location’s address you provided a copy of your vip event invitation that states a non-profit community gathering place with great coffee amazing people and a cause m’s coffeehouse at z we hope you're able to come by and have a delicious cup of coffee and see the impact we're having in our community and world you are very important to us so we're inviting you to our m coffeehouse vip pre-grand opening preview event our mission is to support the local and global community by giving a portion of our profits as well as personally volunteering and serving this vip event is an opportunity to get to know and better serve you you indicated that of your expenses will be for the local community while the remaining will be for international aid however projections show between percent for charitable distributions your web-site provides a description of your specialty coffees that are sold and your coffee menu the web-site states you will donate a portion of every purchase to a local or international charity or organization seeking to make a difference in our world one cup at a time your web-site states come by see what group we're partnering with for the month and participate with us extending help in this very tangible way your web-site also stated that we want to meet you and have m be your regular coffee connection please let us know how we can serve you you will charge for booking events at your coffee house for artists musicians weddings special parties hoa meetings etc costs will vary depending on what services are needed rental alone will run approximately dollar_figure to dollar_figure an hour depending on the size of the group and how much set-up cleaning and tear down there is you will provide paid employees based on the events if the event requires a staffed coffee bar than employees are paid an hourly wage plus tips the hours depend on the event rental plus staffed coffee bar will be approximately dollar_figure an hour no catering services are provided however if someone wants to bring in outside catering for an event you are open to that you will sell coffee during events and the prices will be the same as normal business hours your coffeehouse had a vip event which was an evening designed to introduce m’s coffee to the community and to bring out local leaders of schools churches charities businesses and government to show appreciation to community leaders the event was free for the local leaders all costs and expenses for the event were taken care of by m coffee if the event involves an artist you will display artwork that is available for sale you will receive of sales with it being split of sales going to you and the other going to a charity you provided a lease agreement that reflected j as the landlord and you as the tenant the terms of the lease agreement will be three years and four months beginning on g and ending on h the lease agreement was signed by individual k who signed as manager of j and individual b as your ceo and director your lease agreement states that the premises shall be used and occupied by tenant continuously and without interruption solely for a coffee shop the landlord shall not lease to another tenant within the subject shopping center whose primary use is a coffee shop your lease agreement states that the tenant shall be allowed to use patio space for outdoor seating so long as e use does not restrict pedestrian access throughout sidewalks e all seating is approved by the city of l and e outdoor seating does not restrict limit or interfere with any of the other tenants’ ability to do their business and e nothing is installed permanently to the ground that can not be removed without causing damage to the property law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organization test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded it more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose revrul_68_72 1968_1_cb_250 states that a nonprofit organization that operates a supervised facility to bring together young people of college age with church leaders educators and leading businessmen of the community may be exempt from federal_income_tax under sec_501 the organization was formed by local churches for the purpose of furthering the religious intellectual and morel development of persons of college age through the operation of the coffee house a supervised facility where church leaders educators and leading businessmen of the community meet and mingle with young people in an informal atmosphere they hold discussions on such subjects as religion current events and social problems personal counseling and vocational guidance is provided nominal charge is paid upon admission but there are no additional charges for the refreshments and entertainment the organization meets it expenses from contributions and the admission charges in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt we must agree with the commissioner that petitioner's activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated operating a for-profit conference center in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of application of law you are not operated for exempt purposes consistent with sec_501 of the code your activities consist of operating a commercial coffeehouse you advertise to the public in a manner consistent and in competition with other for-profit coffee establishments literature provided demonstrates that you charge market rates for your coffee products in a manner indistinguishable from a commercial venture these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code per c -1 of the regulations an organization may qualify for exemption even though it operates a trade_or_business you are organized and operated for the primary purpose of carrying on an unrelated_trade_or_business through the operation of your coffeehouse although you conduct some charitable activities you also serve substantial social and recreational purposes because the coffeehouse is operating for purposes inconsistent with exclusive c activities you do not meet the specifications of this regulation as a result by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you do not qualify as you are not organized and operated exclusively for one or more exempt purposes and a substantial part of your activities is of operating a trade_or_business you are distinguishable from revrul_68_72 in that the majority of your activities are to operate your coffeehouse in a commercial manner your product advertisements focus substantially on your market priced products finances are devoted to the upkeep and expansion of your coffeehouse these factors directly contrast with the cited ruling which granted exemption to an organization formed by local churches devoted an exclusive amount of time to religious studies and charged nominally for admission with no further product cost your operation of a coffeehouse constitutes common commercial activities rather than activities that further charitable or educational_purposes your operations are similar to those described in b s w group and airlie foundation as your services are competing with a number of non exempt commercial for profit companies through your product pricing pattern compensated staff and commercial advertising pattern you are similar to organizations described in the court cases better business bureau and american institute for economic research in each of these two cases the particular organization was found to operate in a substantially non-exempt manner due to the commercial nature of their activities your operations reconcile to these rulings as your primary purpose is running and renting of your coffeehouse at commercial rates with little to no exempt_purpose consistent with sec_501 of the code conclusion you do not meet the requirements under sec_501 because your operation of a coffeehouse is consistent with running a trade_or_business and not that as described in the code we find that you operate for non-exempt commercial purposes in addition we have determined that you have failed to establish that your activities further a tax-exempt purpose within the meaning of sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code consideration was given to whether the applicant organization qualifies for exemption under other subsections of sec_501 of the code however based on the information that you have submitted we cannot find that you are entitled to exempt status under sec_501 of the code because you are operating for a significant non-exempt commercial purpose based on the above facts and law we conclude that you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosures publication
